Matter of Nunez v Olatoye (2019 NY Slip Op 08279)





Matter of Nunez v Olatoye


2019 NY Slip Op 08279


Decided on November 14, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 14, 2019

Gische, J.P., Webber, Kern, Moulton, JJ.


10348 101332/17

[*1] In re Deyanira Nunez, Petitioner,
vShola Olatoye, etc., et al., Respondents.


Mobilization For Justice, Inc., Bronx (Emilio Paesano of counsel), for petitioner.
Kelly D. MacNeal, New York City Housing Authority, New York (Andrew M. Lupin of counsel), for respondents.

Determination of respondents, dated May 26, 2017, which, after a hearing, terminated petitioner's public housing tenancy, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Carmen Victoria St. George, J.], entered February 23, 2018) dismissed, without costs.
Substantial evidence supports respondents' findings that petitioner's ex-boyfriend was an unauthorized occupant of her apartment, that petitioner likely knew of his drug-related criminal activities, and that she installed a hidden camera for use in determining whether police were conducting surveillance (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights , 45 NY2d 176, 179-180 [1978]).
The penalty is not so disproportionate to the offense as to shock one's sense of fairness (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County , 34 NY2d 222, 233 [1974]; 24 CFR 966.4[1][5][i][B], [vii][B]).
We decline to reach petitioner's due process arguments, because the charges at issue were not sustained.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 14, 2019
CLERK